ALLOWABILITY NOTICE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
This application is in condition for allowance except for the presence of claims 3-16 directed to species and invention non-elected without traverse.  Accordingly, claims 3-16 have been cancelled.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
IN THE CLAIMS:

3-16. (Cancelled)

*END OF AMENDMENTS*
Claim Rejections - 35 USC § 112
Claim 1 is no longer rejected under 35 U.S.C. 112(b).  Claim 1 has been amended to remove the unclear language regarding “planar main surface”.

Response to Arguments
Applicant’s arguments, filed 11 May 2022, with respect to the 112(b) rejection of claim 1 have been fully considered and are persuasive.
Applicant’s amendment to Claim 1 is sufficient to overcome the rejection.

Allowable Subject Matter
Claim 1 is allowed.
The following is an examiner’s statement of reasons for allowance: Examiner's best found prior art does not teach the limitations of independent claim 1.
While the prior art teaches supports used in generative manufacturing that have bulges (See US 10668707, US 8470234, US 20030178750 A1, and US 5595703), yet they did not teach corrugations in two directions.  Additionally, the art of support structures for additive manufacturing includes lattice structures that have corrugations/bulges in two directions (See US 10614176, US 20180304541 A1, and US 20140252674 A1), but the references do not teach a “sheet-like” structure with a planar main extent, since a lattice is a 3-dimensional structure without a planar main surface. Thus, the references that disclose a lattice cannot be considered “sheet-like” as claimed in claim 1.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL WAYNE HOTCHKISS whose telephone number is (571)272-3854. The examiner can normally be reached MONDAY-FRIDAY from 0800-1600.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID BRYANT can be reached on 571-272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL W HOTCHKISS/Examiner, Art Unit 3726      


/DAVID P BRYANT/Supervisory Patent Examiner, Art Unit 3726